Title: To George Washington from Captain Titus Watson, 13 February 1779
From: Watson, Titus
To: Washington, George

May it Please Your Exelency
Camp at Redding [Conn.]Febr. 13th 1779

When the Committe set at White planes For settleing the reletive rank of the Captains in the Continent line: Capt. Cleft was ranked before Capt. Troop and my Self when the matter was made Publick Capt. Troop was Dissatisfyed and applyed for A rehearing, which he Obtaind. I myself was Absent at that time on a Genll Cortmartial and Could not be present when the Committee set Capt. Troop was present and his appointment and mine ware the same day and both Commissioned Capt. the Same Day: I Supposed if the Committee Juged that Capt. Troop ought to have Rank of Capt. Cleft they would also arange me before him, as I was not Present the Committee Said nothing about me but gave rank to Capt. Troop, as it appeared on the Second hearing that Capt. Cleft had given in an antedated Commissioned.
Genll Putnum has lately appointed Capt. Cleft A Major I waited on him and informed him of the circumstances and Desired A Cort of inquiry to Examin our pretencies: the Genll tells me it is to late to have the matter Examined as Cleft is appointed A Major: I felt myself inpained and am without remedy—Unless your Exelency would be pleased to appoint or order that a cort of inquiry be Apointed to exammin in to our pretentions anticedent to his being said to be A Major which is all I Desire on the subject. I am with Every Sentiment of Esteem and Respect your Exelencies most Obedient and Humble Servant.
